Citation Nr: 1410398	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  08-37 106A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress traumatic disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel




INTRODUCTION

The Veteran had active military service from January 1969 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for hepatitis C and PTSD (claimed as anxiety with nervousness, bipolar, and paranoid schizophrenia) finding that new and material evidence had not been received to reopen the PTSD claim.  In April 2013 the Board reopened the service connection claim for the psychiatric disorder and remanded this issue along with the hepatitis C service connection claim for additional development.  The case is now returned for appellate review. 

The issue of service connection for a left eye floater has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has an in-service stressor that is related to his fear of hostile military or terrorist activity and is consistent with the circumstances of his service. 

2.  A VA psychologist has confirmed that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressor.


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder, to include PTSD, is warranted.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Inasmuch as the determination below constitutes a full grant of the claim being addressed - other than the matter being remanded below - there is no reason to belabor the impact of the VCAA on this matter, since any error in notice content or timing or in the duty to assist is harmless.  Accordingly, the Board will address the merits of the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f). 

VA recently amended 38 C.F.R. § 3.304(f) to liberalize the evidentiary standard for establishing a required in-service stressor where a claimed stressor is related to fear of hostile military or terrorist activity, and these amendments are applicable to the Veteran's appeal.  See 75 Fed. Reg. 39,843 (stating that the amendments are applicable to appeals currently before the Board that have not yet been decided). 
"Fear of hostile military or terrorist activity" is defined as being where "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  In the absence of clear and convincing evidence to the contrary, the Veteran's lay testimony alone may establish the occurrence of such a stressor if the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  See 38 C.F.R. § 3.304(f)(3) (2013).

Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 C.F.R. § 3.304(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran relates his current PTSD to a stressful event in service in Vietnam in February 1969 in which he assisted a wounded fellow service member while taking on hostile fire.  He indicates that he received the Combat Action Ribbon and Cross of Gallantry for the incident, which is confirmed by his DD Form-214.  As the Veteran's statements regarding the event in service are consistent with combat service in Vietnam, his stressors are corroborated.  See 38 C.F.R. § 38 C.F.R. § 3.304(d).

The service treatment records show that the Veteran was seen for mental health evaluation in Vietnam from November 1969 to April 1970 based on his fear of handling a weapon and killing someone.  He initially was reassigned to a position in the rear but it was finally recommended that his military occupational specialty be changed.  The impression was inadequate personality. 

In January 1997 the Veteran began mental health treatment after a suicide attempt and was diagnosed with a psychosis.  He also has a history of drug abuse, alcohol abuse, and has been incarcerated.  In December 2006, a VA clinical psychologist noted on a report that the Veteran had been under hostile fire in a combat zone in the military.  After mental health evaluation the Veteran was diagnosed with chronic PTSD.  A July 2008 private psychologist also determined that the Veteran had mood issues secondary to PTSD and that he was a Vietnam Veteran.

The Board finds that the Veteran's claimed stressor is related to fear of hostile military or terrorist activity and is consistent with the places, types, and circumstances of his Vietnam service.  It is also significant that the Veteran had mental health treatment in service showing that he was afraid of combat service.  Furthermore, a VA psychologist has confirmed that the claimed stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressors.  There is no clear and convincing evidence to the contrary.  Accordingly, service connection for an acquired psychiatric disorder, to include PTSD, is warranted.



ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is granted.


REMAND

The Veteran has been scheduled for a number of examinations for his hepatitis C claim that have been cancelled for his failure to attend, based, in part, on the difficulty in determining his proper address, because he is homeless and has been incarcerated.  The most recent attempt at scheduling an examination pursuant to the Board's April 2013 remand happened in November 2013, after it was discovered that the Veteran was living in a domiciliary at the VAMC in Los Angeles.  There is a note that this examination was cancelled because the Veteran failed to report to the examination.  The notice letter that was presumably given to the Veteran, however, is not in the claims file.  Thus, the Board cannot verify that the letter was sent to his last known address.  While it is understandable that locating the Veteran has been a challenge, the case must be returned so that the notice letter that was sent to the Veteran's last known address in November 2013 can be provided.  Failing this, a new examination should be scheduled with a new notice letter being sent to the Veteran's last known address.  A copy of this letter should be added to the file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Associate with the claims file the notice letter that was sent to the Veteran for the VA examination that was scheduled in November 2013 for his hepatitis C.  If the letter is not available, reschedule the Veteran for the examination, as noted in the Board's April 2013 remand.  The directions noted in the Board's remand in April 2013 should be specifically followed; and a copy of the notice for any additional VA examination should be associated with the claims file.

2.  Thereafter, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KELLI KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


